DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the primary time window" five times in the claim.  There is insufficient antecedent basis for this limitation in the claim.
The same lack of antecedent deficiency repeats in claim 2. 
In claim 1, the language discloses “the memory comprising:”, but the next paragraph includes structural elements that are not part of the memory such as the “insulin state indicator”.  Since the indicator is not part of the memory, it should be disclosed in a different paragraph and not combined with the memory and the instructions/algorithm.  
Claim 14 recites the limitation "the primary time window" five times in the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the language discloses “the memory storing”, but the next paragraph includes structural elements that are not part of the memory such as the “insulin state indicator”.  Since the indicator is not part of the memory, it should be disclosed in a different paragraph and not combined with the memory and the instructions/algorithm.  
In relation to claim 15, claim 12 is a product claim and not a process or method claim; therefore, the dependency should be from claim 14.  
Allowable Subject Matter
In relation to the patentability of product claim 1, the examiner has been unable to find prior art that discloses and/or suggests, in combination, a device having one or more processors and a memory; the memory comprising, inter alia, (1) an insulin state indicator wherein the insulin state indicator can indicate a short-acting-insulin-influence state wherein the glucose measurements within the primary time window may be influenced by a short acting insulin medicament and an only-long-acting-insulin-influence state, wherein the glucose measurements within the primary time window can be influenced by a long acting insulin medicament, but the measurements cannot be influenced by a short acting insulin medicament and (2) instructions that, when executed by the one or more processors, perform a method of:
(A) obtaining, a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a time course and, for each respective glucose measurement in the plurality of glucose measurements, a corresponding timestamp representing when in the time course the respective glucose measurement was made; 
(B) obtaining a titration glucose level based on small glucose measurements and the state of the insulin state indicator by: 
(i) obtaining a primary time window within the time course defining the period of time comprising the glucose measurements  in the first data set to be used for identifying the titration glucose level, 
(ii) identifying a titration subset of small glucose measurements, identified as a subset of small glucose measurements within the primary time window, 
(iii) obtaining the titration glucose level computed as a measure of central tendency of the titration subset of small glucose measurements, wherein the measure of central tendency represents a measure of small glucose measurements for the primary time window, and 
(iv) associating the titration glucose level with the measure of central tendency; 
(C) adjusting or maintaining the long acting insulin medicament dosage based upon the obtained titration glucose level.
In relation to the patentability of process claim 14, the examiner has been unable to find prior art that discloses and/or suggests, in combination, a method for autonomously adjusting a long acting insulin medicament dosage in a prescribed insulin regimen at a computer comprising one or more processors and a memory, the memory storing a first data structure that includes the prescribed insulin regimen including a basal insulin medicament dosage regimen, wherein the basal insulin medicament dosage regimen specifies the amount of long acting insulin medicament dosage, an insulin state indicator, wherein the insulin state indicator can indicate a short-acting-insulin-influence state, wherein the glucose measurements within the primary time window may be influenced by a short acting insulin medicament, and an only-long-acting-insulin-influence state, wherein the glucose measurements within the primary time window can be influenced by a long acting insulin medicament, but the measurements 
(A) obtaining, a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a time course and, for each respective glucose measurement in the plurality of glucose measurements, a corresponding timestamp representing when in the time course the respective glucose measurement was made;
(B) obtaining a titration glucose level based on small glucose measurements and the state of the insulin state indicator by:
(i) obtaining a primary time window within the time course defining the period of time comprising the glucose measurements in the first data set to be used for identifying the titration glucose level, 
(ii) identifying a titration subset of small glucose measurements, identified as a subset of small glucose measurements within the primary time window,
(iii) obtaining the titration glucose level computed as a measure of central tendency of the titration subset of small glucose measurements, wherein the measure of central tendency represents a measure of small glucose measurements for the primary time window, and
(iv) associating the titration glucose level with the measure of central tendency;
(C) adjusting or maintaining the long acting insulin medicament dosage based upon the obtained titration glucose level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783